Citation Nr: 0504762	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  97-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an attention 
deficit/hyperactivity disorder.

2.  Entitlement to service connection for depression.



REPRESENTATION

Appellant represented by:  Disabled American Veterans 




INTRODUCTION

The veteran served on active duty from March 1982 to August 
1983. This matter is on appeal from a June 1997 decision by 
the Providence, Rhode Island VA Regional Office (RO).  



FINDINGS OF FACT

1.  An attention deficit/hyperactivity disorder is 
congenital/developmental in origin.

2.  A chronic psychiatric disorder, including depression, was 
first manifested many years post service, and is not 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
service, nor may a psychosis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
4.127 (2004).

2.  An attention deficit/hyperactivity disorder is not a 
disability for VA compensation purposes. 38 C.F.R. § 4.127 
(2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004). 

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
January 2003, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The January 2003 letter in effect 
also advised the veteran to provide any additional evidence 
to support his claim.  In addition, the statement of the case 
and supplemental statement of the case furnished to the 
advised him of the opportunity to submit any evidence at his 
disposal to support his claim.  

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The January 2003 letter also 
advised the veteran to let VA know if there was "any 
additional evidence or information" that he thought would 
help support his claim. 

It is noted that the original rating decision on appeal was 
in June 1997.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until January 2003.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The VCAA places an enhanced duty on 
VA to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this case, the RO has obtained all available 
post-service VA and private medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  A VA examination was scheduled to determine the nature 
and etiology of the veteran's condition, but he did not 
report.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).
  

Background

On the October 1981 Report of Medical History the veteran 
reported no psychological problems.  In the October 1981 
Report of Medical Examination the examiner found the veteran 
psychiatrically normal.  This finding included consideration 
of personality deviation.  In the August 1983 Report of 
Medical History the veteran indicated that he either had or 
previously had "depression or excessive worry".  However, 
on the same form the veteran described his present health as 
"excellent".  In the August 1983 Report of Medical 
Examination, the examiner again found that the veteran was 
psychiatrically normal.  The examiner did note in his 
comments on the exam that the veteran had "shortness of 
breath, pounding heart and excessive worry, secon-dary to 39-
10 discharge NCNS."  All other service medical records were 
negative for any notation of or treatment of a psychiatric 
disability.  

The veteran submitted a November 1996 letter from a private 
doctor, William Braden, M.D.  Dr. Braden explained that he 
had treated the veteran since December 1995.  Dr. Braden 
related that the veteran suffered from a bipolar affective 
disorder, presenting as a mixed episode and attention deficit 
disorder.  Dr. Braden reviewed the veteran's discharge 
paperwork but failed to review service medical records.  Dr. 
Braden opined that the veteran's current disability was the 
same as his condition at discharge.  

The veteran also submitted several journal articles on 
depression, alcoholism, and attention deficit or 
hyperactivity disorder.  The veteran claimed in a letter 
received by the RO in August 1997 that he had the same 
symptoms of mental illness before discharge.  The veteran 
also claimed in a December 1996 and a November 1997 statement 
in support of claim that the reason for his discharge, one of 
poor behavior, was caused by his disabilities.  

The file includes treatment reports from VA medical center in 
Providence, Rhode Island from February 1987.  The veteran was 
admitted for an alcoholic episode and was given a psychiatric 
assessment.  The examiner noted a possible personality 
disorder in addition to alcohol abuse.  The file also 
includes treatment in a private health clinic for anxiety 
attacks and depression in September 1995.  The veteran was 
prescribed Prozac.      

The veteran was scheduled for a VA medical examination with 
etiology opinion, but cancelled the examination.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including a psychosis, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Mental retardation and personality disorders are not 
diseases or injuries for compensation purposes, and, except 
as provided in 3.310 of this chapter, disability resulting 
from them may not be service-connected. However, disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service-
connected. 38 C.F.R. § 4.127.


Analysis

The veteran essentially maintains that he developed a chronic 
psychiatric disorder during his period of military service 
from March 1982 to August 1983. His failure to report for a 
VA examination scheduled in January 2004 leaves the Board no 
choice but to base its decision on the evidence that is of 
record. As to the first issue, the record does not establish 
that the veteran has an attention deficit/hyperactivity 
disorder. In addition, an attention deficit/hyperactivity 
disorder is not a disease for compensation purposes, service 
connection for this condition is not warranted.  38 C.F.R. 
§§ 3.303(c), 4.127.

As noted above, service medical records show no findings or 
mention of a chronic psychiatric disorder. Although the 
veteran noted a history of depression or excessive worry on 
the medical history record he completed prior to his service 
separation examination, the examining physician indicated the 
veteran's psychiatric status was normal.

The veteran filed his initial claim for VA benefits in August 
1983, but did not refer to a psychiatric condition. In 
February 1987, slightly over three years post-service, the 
veteran required treatment for alcohol abuse. Dr. Braden has 
reported treating the veteran for a bipolar disorder since 
December 1995 that was "substantially similar" the 
veteran's condition in service. Dr. Braden indicated his 
opinion was based on the veteran's service records, but 
significantly not medical records. As Dr. Braden's conclusion 
was not based on a review of the veteran's complete in- and 
post-service medical record and is unsupported by any 
rationale, it is of little probative value in deciding the 
question at issue. The journal articles submitted by the 
veteran are not specific to his case, and the records of his 
outpatient treatment are silent for possible etiologies of 
his condition. No other medical opinion or other competent 
medical evidence to support the veteran's assertions has been 
presented.

Based on the evidence available to review, the Board finds 
that a chronic psychiatric disorder, to include depression, 
was not present in service, and further that no such 
condition is otherwise related to service. Accordingly, the 
Board finds that service connection for depression or other 
acquired psychiatric disorder is not in order.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309.

The Board has also considered the veteran's statements, which 
have been given weight as to his observation for symptoms and 
limitations caused by his psychiatric condition.  However, it 
does not appear that the veteran is medically trained to 
offer any opinion as to causation.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  The Court has also held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Finally, the evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.




ORDER

Service connection for an attention deficit/hyperactivity 
disorder is denied.

Service connection for depression is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


